DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1-14.  The claims remain rejected for the reasons of record.  Accordingly, this action is made final.   

Drawings
The drawings were received on November 23, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
Claims 1-7, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20030044512 in view of Ko et al (US 20050079422).
Regarding claim 1, KR ‘512 is directed to a cylindrical secondary battery comprising an electrode assembly (12), a case (10), a cap assembly (110) mounted to an open upper end of the case, and an adhesion unit (160) connecting a lower surface of the cap assembly to an electrode tab (17) (Fig. 1, 2).  The adhesion unit comprises an adhesive material and a conductive material ([0047] of translation).  The purpose of the adhesion unit is to interrupt the current during short circuit or overcharge condition via melting or deformation of the unit ([0051]).  Regarding claim 
KR ‘512 does not expressly teach that the “positive” electrode tab (17) is connected to the adhesion unit as recited in claim 1.  However, KR ‘512 could be interpreted such that the “positive” tab is in contact with the adhesion unit.  Paragraph [0008] describes this tab as the “cathode” tab, which would be anticipatory of the positive tab.  However, other locations of the reference refer to the tab as the “negative electrode tab” (e.g., [0034]).  In the event that the tab actually is a “negative” tab, it would be obvious to have either polarity electrode attached to the conductive adhesion member, in light of the teaching in [0043] which states that “on the other hand, the positive electrode plate 13 and the negative electrode plate 14 may be configured with different polarities differently from the above-described embodiment.” 
KR ‘512 does not expressly teach that the adhesion layer (160) comprises PTC particles, as recited in claim 1, or that the particles may comprise polyethylene (claim 4). 
Ko et al. is directed to a lithium secondary battery having PTC particles in the electrodes thereof (abstract).  In [0030], it is disclosed that polyethylene particles may be used as the PTC particles. 
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have been motivated to incorporate PTC particles into the conductive adhesive of KR ‘512.  As noted above, the purpose of the conductive adhesive is to interrupt the current during short circuit or overcharge condition via melting or deformation of the unit ([0051]).  As disclosed in the abstract of Ko, the purpose of PTC particles is to break current by an abrupt increase in resistance.  It would have been obvious to 
Regarding claim 5, it would have been obvious to optimize the mixing ratio of conductive material and PTC particles to balance the requirements for the layer, e.g., electrical conductivity vs. current interruption properties.  Thus, the claimed range would be rendered obvious.  
Regarding claim 6, modified KR ‘512 is capable of performing the claimed function of “charging […] is terminated due to an increase in resistance of the PTC particles when an inner temperature of the cylindrical secondary battery increases.”
Regarding claim 7, modified KR ‘512 is capable of performing the claimed function of “coupling between the lower end surface of the cap assembly and the adhesion unit and between the positive electrode tab and the adhesion unit is maintained in a state in which the charging is terminated.” 
Regarding claims 10 and 11, these claims recite the Tg of the PTC particles and adhesive material relative to the temperature at which charging is terminated.  It is noted that the temperature at which charging is terminated is not a structural limitation, and can be controlled by the user or by charging device design or by battery design.   Therefore, the limitations of claims 10 and 11 are considered to be met.  Further regarding claim 10, it would be obvious to have PTC particles that remained intact at the temperature at which charging is terminated, so that they can continue to perform their function of increasing resistance.  Therefore, the Tg would be higher than said temperature.  Similar rationale applies to claim 11 but in reverse, since the adhesive of KR ‘512 is designed to melt to interrupt current.

Regarding claim 14, the positive electrode tab is not connected to the lower end of the cap assembly by welding (Fig. 3). 


Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203562472U.
Regarding claim 1, CN ‘472 is directed to a cylindrical secondary battery comprising an electrode assembly (1, 2, 3), a case (5), a cap assembly (7) mounted to an open upper end of the case, and a PTC (9) (“adhesion unit”) connecting a lower surface of the cap assembly to a positive electrode tab (8) (Fig. 3, [0020] of translation).  The adhesion unit comprises a polymer (e.g., an adhesive material), polypropylene (presumably the PTC material), and a conductive material ([0021]).  Regarding claim 3, the conductive material can be carbon ([0021]).  Regarding claims 8 and 12, a venting member (7a, 7b) is located at a lower end of the cap assembly (Fig. 3, [0020]).  The cap assembly per se is configured to have a structure from which a PTC element and a current interrupt device filter are omitted (Fig. 3).  Regarding claim 9, the positive electrode tab is coupled to a lower surface of the venting member (7a, 7b) via the adhesion unit (9).  Regarding claim 13, the positive electrode tab and the lower end surface (7a) of the cap assembly are not in direct contact with each other (Fig. 3).  
CN ‘472 does not expressly teach that the PTC material is in the form of particles, as recited in claim 1. 

Regarding claims 5 and 12, it would have been obvious to optimize the mixing ratio of conductive material and PTC particles to balance the requirements for the layer, e.g., electrical conductivity vs. current interruption properties.  Thus, the claimed range would be rendered obvious.  
Regarding claim 6, CN ‘472 is capable of performing the claimed function of “charging […] is terminated due to an increase in resistance of the PTC particles when an inner temperature of the cylindrical secondary battery increases.”
Regarding claim 7, CN ‘472 is capable of performing the claimed function of “coupling between the lower end surface of the cap assembly and the adhesion unit and between the positive electrode tab and the adhesion unit is maintained in a state in which the charging is terminated.” 
Regarding claims 10 and 11, these claims recite the Tg of the PTC particles and adhesive material relative to the temperature at which charging is terminated.  It is noted that the temperature at which charging is terminated is not a structural limitation, and can be controlled by the user or by charging device design or by battery design.  Therefore, the limitations of claims 9 and 10 are considered to be met.  Further regarding claim 10, it would be obvious to . 

Response to Arguments

Applicant’s arguments filed November 23, 2021 have been fully considered but they are not persuasive.  Regarding the rejection over KR ‘512 and Ko, Applicant states that Ko is directed to an electrode assembly in which PCT particles are provided within the electrode assembly, and even if one of ordinary skill in the art were to look to Ko to modify KR ‘512, they would be taught to modify the positive active material within the assembly; there is no teaching that PTC particles could be used in an adhesion unit.  In response, this argument is acknowledged but is not persuasive.  The Examiner agrees that an artisan may be motivated to modify the positive electrode of KR ‘512 with PTC material.  However, this would not preclude an artisan from considering an additional or alternate modification of the adhesion unit of KR ‘512, as proposed in the rejection, based on the teaching of KR ‘512.  KR ‘512 explicitly teaches that the purpose of the adhesion unit is to interrupt the current during short circuit or overcharge condition via melting or deformation.  A person skilled in the art also knows that PTC materials/particles are commonly used in secondary batteries (such as in Ko) to interrupt current during short circuit or overcharge condition.  Thus, a person skilled in the art would recognize that the PTC particles would also be useful in achieving the stated purpose of the adhesion unit of KR ‘512, and would therefore be so motivated to modify the adhesion unit.  An obviousness Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
	Regarding CN ‘472, Applicant states that the strip-shaped PTC is not an “adhesion unit” as claimed because it is welded between the metal collectors 8 and 3 of the reference.  This argument is not persuasive.  The term “adhesion unit” is given its broadest reasonable interpretation herein, that is, a unit that adheres, or joins, two components together.  It is respectfully submitted that this does not preclude the “spot welding” of CN ‘472.  Initially, it is noted that the claimed “adhesion unit” contains an “adhesive.”  At a minimum, it is submitted that the polymer in the PTC layer of CN ‘472 is an “adhesive” because it either a) is adhered to nickel sheets by hot-pressing ([0021]) and the nickel sheets are welded to the collectors in the battery, or b) if no nickel sheets are present, the polymer itself is welded (fused/adhered) to the collectors in the battery.  In either case, the polymer is an “adhesive” and the PTC layer, with or without the nickel sheets, is an “adhesion unit.”  More specifically regarding [0021], discussing how PTC 9 is made, it is noted that the reference teaches that “nickel sheets” are used to “clamp” the mixed polymer/PTC material, which is then hot pressed and cross-linked by gamma or electron beam radiation (emphasis added).  In interpretation (b) above, it is possible that the nickel sheets are used only for hot-pressing and are subsequently removed prior to incorporating the PTC sheet into the battery.  In this case, the polymer would be adhered (fused) to the collectors by the spot welds.  Even if the PTC 9 contains nickel sheets that are spot welded to collectors (interpretation (a) above), it is still submitted that the PTC 9 is an “adhesion unit” . 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 3, 2022